DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because it contains the legal phraseology “comprising”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Paragraph [00114], at line 1, recites “is couple” but should read --is coupled--.  
Appropriate correction is required.

Claim Objections
Claims 29-30 and 32-34 are objected to because of the following informalities:
Claim 29 recites “contact claim” in line 1 but is presumed to mean --contact clamp--.
Claim 30 is objected to due to dependence from claim 29.
Claim 32 recites “system configured” but is presumed to mean --system is configured--.
Claim 32 recites “washing fluid reservoir” but should instead read --washing reservoir-- for proper antecedent basis.
Claims 33-34 are objected to due to dependence from claim 32.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a package handling system, a gripper mechanism, a product identification system, a nucleation system, and a drying system in claims 1, 4, 12-17, 21, 24-27, and 31-32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 27, the term "sharp brief linear acceleration" in the claim is a relative term which renders the claim indefinite. The terms "sharp" and “brief” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention in regards as to what specific acceleration would be considered to be “sharp” and/or “brief”. For examination purposes any prior art that does explicitly oppose a “sharp” and “brief” acceleration will be considered to meet the limitations of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuntich (US 2015/0233631).
	As to claim 1, Shuntich discloses a rapid chilling system, comprising:
	a cooling fluid reservoir 30 with a cooling fluid 40 therein, wherein the cooling fluid 40 is cooled within the reservoir at a cooling fluid temperature (Fig. 1; paragraph 116);	
	a package handling system 20/25/26/28/50/90 comprising a gripper mechanism 25/26/50 adapted to grip a food product package (Fig. 1; paragraph 127), the package handling system being configured to rotate the package in the cooling fluid  of the cooling fluid reservoir according to a spin scheme with a spin profile (paragraph 128); and
	a product identification system configured to determine an identity of the package (Fig. 5; paragraph 133: identity of the package is determined via user selection at input 560), wherein the package handling system is configured to select the spin scheme/profile based on the identity of the package (paragraph 138).
	As to claims 2-20, the claims merely recite intended uses of the system. Functional claim language that is not limited to a specific structure covers all devices 
	As to claim 21, Shuntich teaches a temperature sensor 90 configured to sense initial temperature of the package, wherein the handling system is configured to rotate the package for a total amount of time determined based on the initial temperature of the package and the cooling fluid temperature (paragraphs 102-107, 120, and 133).
	As to claim 22, tables 1-2 of Shuntich teach determining a total time based on a package material and thus necessarily includes basing the time on a heat transfer constant associated with the identity of the package.
	As to claim 23, tables 1-2 of Shuntich teach determining a total time based on a package size and thus necessarily includes basing the time on a scaling factor associate with a size of the package associated with the identity of the package.
	As to claim 35, Shuntich teaches providing cooling fluid at a temperature below  -10 degrees C (see Table 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shuntich as applied in the rejections above, and further in view of Shuntich ‘968 (US 2015/0264968).
	As to claim 24, Shuntich does not explicitly teach a nucleation system configured to initiate nucleation in the package after rotation in the cooling fluid. However, Shuntich ‘968 teaches utilizing a nucleation system to provide a desirable beverage consistency for consumption (paragraphs 17 and 23). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shuntich to include a nucleation system as taught by Shuntich ‘968 because it would provide the capability to nucleate beverages to provide a desirable beverage for a user. 
	As to claims 25-26, Shuntich, as modified, does not explicitly teach utilizing a compressed CO2 source to supply cold contact for nucleation initiation. However, absent any disclosure of criticality or unexpected result provided by the claimed feature, such is considered to be functionally equivalent as it arrives at the same nucleation operation in a manner involving predictable results to one of ordinary skill in the art. Because these configurations were art-recognized equivalents at the time of the invention in those applications where it is immaterial what type of device is used to initiate nucleation, one of ordinary skill would have found it obvious to utilize compressed CO2 for cold contact in the manner as recited by the claims.
	As to claim 27, Shuntich ‘968 teaches initiating nucleation through an ultra-sonic mechanical stimulus (paragraph 2).
As to claim 28, Shuntich teaches a rigid product contact clamp 50 and a bellows in the form of a telescoping support 485 connected to the clamp. 
	As to claim 29, Shuntich teaches the clamp 50 comprising a plurality of contact ridges spaced circumferentially in an alternating arrangement with spaces therebetween (Figs. 1-2).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shuntich in view of Shuntich ‘968 as applied in the rejections above, and further in view of Larson (US 4,387,589).
	As to claim 30, Shuntich does not explicitly teach friction pads as claimed. However, Larson teaches that it is known to use friction pads 60 for a bellows assembly 56. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shuntich to include friction pads for telescoping bellows 485 as taught by Larson in order to increase the ease of which the telescoping portions of element 485 can slide relative to each other.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Shuntich in view of Shuntich ‘968 as applied in the rejections above, and further in view of Stonehouse (US 5,845,501).
	As to claim 31, Shuntich does not explicitly teach a drying system as claimed. However, Stonehouse teaches that it is known to utilize a drying system to direct a flow of air to remove cooling fluid from a product that has been submerged in said fluid (col. 9, lines 10-25). Therefore it would have been obvious to a person having ordinary skill in . 

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shuntich in view of Shuntich ‘968 and Stonehouse as applied in the rejections above, and further in view of Hinojosa (US 2006/0185372).
	As to claim 32, Shuntich does not explicitly teach a washing reservoir as claimed. However, Hinojosa teaches washing a cooling receptacle after a cooling cycle using a cooling fluid is completed (see claim 34). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shuntich to include a washing reservoir and to configured the package handling system to rotate the package in washing fluid of the reservoir as claimed and taught by Hinojosa in order to prevent unwanted material being provided to the user on the external surface of the package. 
	As to claims 33-34, Shuntich, as modified, does not teach any specific washing reservoir. However, it would have been an obvious design choice to modify the reference by having the particular reservoir as claimed, since applicant has not disclosed that having a particular washing reservoir design solves any stated problem or provides any unexpected result, and it appears that the system would perform equally well with any reservoir capable of delivering washing fluid to the package. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Thursday 8:00 - 6:00 ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763